

AMENDMENT NUMBER ONE
TO THE SUSAN KAIN EMPLOYMENT AGREEMENT
 
This amendment number one (“Amendment 1”), effective as of July 16, 2008 (the
“Amendment 1 Effective Date”), amends the Employment Agreement dated December
18, 2007 between Zoo Games, Inc. (f/k/a “Destination Software, Inc.”) (“Zoo”)
and Susan Kain Jurgensen (“Kain”), in full force and effect as of the date
hereof (the “Employment Agreement”). This Amendment 1, when fully executed,
shall constitute the further understanding between the parties with respect to
the Employment Agreement, as follows:


Sections 3 B (i) and (ii) of the Employment Agreement are hereby deleted. In
Sections 3 B (iii) and (iv) of the Employment Agreement, “$750,000” is hereby
deleted and replaced with “$500,000”.


Section 3 B is further amended to include the following: “Employee shall be
eligible to receive additional bonuses as determined by the Board of Directors
of GSIS.”


Except as expressly or by necessary implication modified or amended by this
Amendment 1, the terms of the Employment Agreement are hereby ratified and
confirmed without limitation or exception. Capitalized terms used in this
Amendment 1 and not otherwise defined shall have the same meaning ascribed to
them as set forth in the Employment Agreement.


The parties hereto have executed this Amendment 1, which shall be effective as
of the Amendment 1 Effective Date.



Zoo Games, Inc.  
Susan Kain Jurgensen
           
By:
/s/ Susan Kain-Jurgensen
 
/s/ Susan Kain-Jurgensen
 

 
Name:
Susan Kain-Jurgensen
   
Title:
President



Page 1 of  1
 

--------------------------------------------------------------------------------

